                                             Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 1 of 6 PageID 1




AO 91 ( Rev 11111) Crimin.al Conlpla1nl


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                         Northern District of Texas
                                                                                                                                   FILED
                                                                                                                                   May 20, 2020
                   United States of America                                        )                                          KAREN MITCHELL
                                  V.                                               )                                        CLERK, U.S. DISTRICT
                                                                                   )           Case No.                           COURT
                                                                                   )                              3:20-MJ-484-BK
                     Kyle Shambarger (1)                                           )
                                                                                   )
                                                                                   )
                            Defendant(s)


                                                   CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 Beginning in or about May 2019 and continuing_��!o�h May__l9, 2020, in the coun!)'_ of                                               Dallas'----   . in the
       Northern          District of            Texas                        , the defendant(s) violated:
              Code Section                                                                          Offense Description
 21 USC 846                                        Conspiracy to Possess with the Intent to Distribute a Controlled Substance




           This criminal complaint is based on these facts:
 See Affidavit of DEA TFO Steven Bracci




            if Continued on the attached sheet.
                                                                                                                               '




                                                                                                                       Steven Bracci, DEA TFO
                                                                                                                         Printed name and title

 Agent sworn and signature confirmed via reliable electronic means, pursuant to Fed. R. Crim. P. 4.1.


 Date:       May 20, 2020
                                                                                                                           Judge's signature

 City and state:             Dallas, Texas                                                            RENEE HARRIS TOLIVER, U.S. Magistrate Judge
                                                                                                                          Printed name and title
Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 2 of 6 PageID 2
Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 3 of 6 PageID 3
Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 4 of 6 PageID 4
                                   Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 5 of 6 PageID 5




    medical personnel that the victim died of Heroin poisoning.

       8. During the course of their investigation, CPD took possession of the victim's

    cellular telephone and other evidence. A search of the victim's phone revealed text

    messages between the victim and a subject saved in his phone as ''Kyle'' (utilizing

    telephone number 214-760-0068). Officers were later able to identify ''Kyle'' as Kyle

    SHAMBARGER. The text messages between SHAMBARGER and the victim

    showed negotiations for the sale and purchase of Heroin on April 15, 2020. The text

    messages with SHAMBARGER were the only drug-related messages on the victim's

    telephone, with no evidence present that the victim was supplied Heroin by another

    source.

•       9. Investigators thereafter learned that SHAMBARGER was staying in room #4064

    at the Crowne Plaza Hotel, 14315 Midway Road, Addison, Texas. Investigators obtained

    a State of Texas search warrant for the above-mentioned hotel room related to the

    victim's overdose death. On the morning of May 19, 2020, investigators detained

    SHAMBARGER and his girlfriend, Cassandra SELKIN, as they were leaving the hotel.

    The search warrant for SHAMBARGER and SELKIN's hotel room #4046 was executed

    and found inside the hotel room was United States currency, a cell phone, two small

    plastic baggies containing Heroin, and syringes.

            I0. During a post arrest interview, SHAMBARGER told investigators he has

    been distributing Heroin for the last year and over that time, he has distributed

    approximately 25 to 50 ounces of Heroin (500 grams tol250 grams) to others.




    Affidavit in Support of Criminal Complaint-Page 4
                                      Case 3:20-mj-00484-BK Document 1 Filed 05/20/20   Page 6 of 6 PageID 6




SHAMBARGER admitted that he sold the aforementioned victim the Heroin that he

overdosed on and acknowledged that he was aware of the victim's death.

         11. Law enforcement field-tested the substance seized from the hotel room and it

 preliminarily tested positive for Heroin, with a total gross weight of approximately 44

grams.

                                            CONCLUSION

         12. Based on the foregoing facts, probable cause exists to believe that beginning in

 or about May 2019, and continuing through May 19, 2020, Kyle SHAMBARGER did

knowingly, intentionally and unlawfully combine, conspire, confederate, and agree

together with persons both known and unknown to commit the following offense against

the United States: to possess with intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of Heroin, a Schedule I controlled substance, in

violation of 21 U.S.C § 846.




                                                      ST r::.....t..J,,;t.J..:)l.."l...J 'iC,.:�
                                                      TASK FORCE OFFICER
                                                      DRUG ENFORCEMENT AGENCY



Agent sworn and signature confirmed via reliable electronic means on May _,
                                                                         20 2020,
pursuant to Fed. R. Crim. P. Rule 4.1.



                                                         RENEE HARRIS TOLIVER
                                                         UNITED STATES MAGISTRATE JUDGE
                                                         NORTHERN DISTRICT OF TEXAS

Affidavit in Support of Criminal Complaint-Page 5
